Order modifying judgment by eliminating therefrom the provision relating to the notes therein and permitting defendant to proceed with the collection of said notes reversed on the law, with ten dollars costs and disbursements, and matter remitted to the Special Term for determination of that part of the application which seeks to set aside the judgment and for a new trial. The court had no power to modify the judgment. (Herpe v. Herpe, 225 N. Y. 323.) Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.